Citation Nr: 1523216	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for bilteral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided a VA examination in May 2012 in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the May 2012 VA examination report, with a June 2012 addendum, is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's bilateral hearing loss disability, and any relationship between this condition and his service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that his currently diagnosed hearing loss is related to his service.  Specifically, he attributes this condition to his military noise exposure from firing weapon and serving as a combat engineer in Vietnam without the aid of hearing protection.  During his April 2015 Board hearing, the Veteran testified that while serving in Vietnam, he was in the field for assignments, within several hundred feet of his artillery unit, and the artillery firings had tremendous concussions which may have damaged his ears.  He also reported that he noticed hearing loss in service.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss disability.

There is a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a May 2012 VA examination report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
60
LEFT
10
15
35
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from weapon firings while serving as a combat engineer in Vietnam as the claimed military noise exposure is not inconsistent with the circumstances of his service.  Nevertheless, there is no indication that such exposure resulted in any injury.

Regarding the etiology of the Veteran's bilateral hearing loss disability, the May 2012 VHA specialist opined that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  In support of this opinion, the examiner noted the there was no significant shift in audiometric thresholds from enlistment to separation, bilaterally.  

In a June 2012 addendum opinion, the examiner explained that hearing loss related to military noise exposure would occur at the time of noise incident and not be delayed in onset.  The examiner added that hearing loss occurring years later is caused by normal aging along with career and recreation noise exposure without consistent use of hearing protection.

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner noted the Veteran's history of military noise exposure while serving in Vietnam.  The May 2012 VA examination report indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the May 2012 VA examiner's opinion.  There is no controverting medical opinion of record.

In this regard, the Veteran's May 1967 service entrance examination report reflects that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses).

His July 1969 service entrance examination report reflects that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

During the April 2015 Board hearing, the Veteran's representative argued that the addendum opinion has insufficient rationale because there is no evidence that the Veteran had recreational noise exposure without hearing protection and he specifically stated that he used hearing protection when he used his chainsaw.  However, the examiner stated that the Veteran's hearing loss was caused by normal aging, as well as occupational and recreational noise without consistent hearing protection because the Veteran indeed reported only wearing hearing protection while using chainsaws.

The representative also argued that whether or not the Veteran had normal hearing at entrance or discharge is irrelevant.  This is incorrect although the absence of in-service evidence of hearing loss is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (The provisions of 38 C.F.R. § 3.385 do not preclude service connection for hearing loss disability that first met the regulation's requirements after service).  Whether the fact that the Veteran had normal hearing at service entrance and/or discharge is relevant or not in determining the etiology of his hearing loss, is a medical question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  So is the finding of significant threshold shift, if any, when comparing the Veteran's hearing at service entrance and discharge.

Finally, the Veteran's representative argued that the June 2012 VA examiner incorrectly converted the audiometric findings, per instructions as required for audiograms completed before November 1967 and was provided an incorrect conversion chart in June 2012 to do conversions.  The representative stated the current Occupational and Environmental Medicine, 5th edition, states that from 1964 to 1969, the standard of the ISO-ANSI was used while from 1951 to 1964, the standard was ASA and was used and audiograms obtained in this period require a conversion; thus, the Veteran's entrance audiogram should not have been converted.

However, for VA purposes, service department audiometric findings dated prior to November 1, 1967 are presumed to be in ASA units unless otherwise specified, while VA audiometric findings dated after June 30, 1966 are presumed to be in ISO-ANSI units.  Thus, the puretone thresholds in the Veteran's entrance audiogram were required to be converted from ASA to ISO-ANSI units.  However, the Veteran's representative correctly asserted that the June 2012 addendum opinion report does not reflect conversion of the May 23, 1967 entrance audiometric examination findings by adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  Nevertheless, the Board finds that the Veteran has not been prejudiced in this regard as correct conversion results in demonstration of the presence of essentially the same (9.5 versus 10 decibels) or greater (15 versus 10 decibels) hearing loss on entrance examination than considered by the June 2012 VA examiner in rendering his opinion as to the presence of any significant shift during service.  

To the extent that the Veteran contends that the Veteran's bilateral hearing loss disability is related to his service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss disability was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Further, the evidence of record does not establish continuity of symptomatology since service with respect to the current hearing loss disability.  The Veteran reported in his March 2012 claim that his bilateral hearing loss began in 1967.  However, on his July 1969 service separation examination, he denied a history of hearing loss in the Report of Medical History.  During the May 2012 VA examination, he reported that he qualified with M14 and M16 in service; no hearing protection was provided.  The examiner noted the Veteran's military occupation specialties were a combat engineer and a company clerk.  As for any non-military noise exposure, the Veteran reported owning his own hazardous waste company for 15 years and only wearing hearing protection while using chainsaws.  

The Board observes that the Veteran's current testimony during the April 2015 Board hearing that his current hearing loss has been continuous since service is inconsistent with the Veteran's earlier statements and therefore are not credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing); also see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board assigns it little probative value.

Moreover, substantial probative weight is given to the opinion of the May 2012 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current bilateral hearing loss disability was not caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


